Name: Commission Regulation (EC) No 2629/98 of 7 December 1998 laying down rates of compensatory interest applicable during the first half of 1999 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements and temporary importation)
 Type: Regulation
 Subject Matter: sources and branches of the law;  financial institutions and credit;  agricultural policy;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 8. 12. 98L 332/6 COMMISSION REGULATION (EC) No 2629/98 of 7 December 1998 laying down rates of compensatory interest applicable during the first half of 1999 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements and temporary importation) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), as last amended by Regulation (EC) No 82/97 of the European Parliament and of the Council (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 1677/98 (4), and in particular Articles 589(4)(a) and 709 thereof, Whereas Article 589(4)(a) of Regulation (EEC) No 2454/ 93 provides that the Commission shall publish rates of compensatory interest applicable to customs debts incurred in relation to compensating products or goods in the unaltered state, in order to make up for the unjustified financial advantage arising from the postponement of the date on which the customs debt is incurred in the case of non-exportation out of the customs territory of the Community; whereas the rates of compensatory interest for the first half of 1999 must be established in accord- ance with the rules laid down in that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The annual rates of compensatory interest referred to in Articles 589(4)(a) and 709(3)(a) of Regulation (EEC) No 2454/93 applicable for the period from 1 January until 30 June 1999 are the following: Belgium 3,65 Denmark 3,97 Germany 3,55 Greece 14,97 Spain 4,48 France 3,60 Ireland 6,04 Italy 5,45 Luxembourg 3,65 Netherlands 3,48 Austria 3,64 Portugal 4,58 Finland 3,58 Sweden 4,57 United Kingdom 7,49. Article 2 This Regulation shall enter into force on 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1998. For the Commission Mario MONTI Member of the Commission (1) OJ L 302, 19. 10. 1992, p. 1. (2) OJ L 17, 21. 1. 1997, p. 1. (3) OJ L 253, 11. 10. 1993, p. 1. (4) OJ L 212, 30. 7. 1998, p. 18.